Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler (US 2014/0064445 A1).

MPEP 2113    Product-by-Process Claims [R-10.2019]:
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed.

Claims 12-22 are product by process claims

As to claim 12 Adler discloses, a product manufactured using a process that involves a method for classifying defects in multiple subcomponents of a component [This invention relates to the high-
Claims 13, 15, 18-22 are anticipated by Adler because patentability of a product does not depend on its method of production.
As to claim 14, Adler further discloses where the defects in the multiple subcomponents are classified [presence of defects within the structure can also be observed from the images, and the image can therefore be used for inspection of objects and for manufacturing process control. Defects for  interposers (components) with through-silicon vias (TSVs) (subcomponents)can be detected manually, or by comparison with other areas within the object, or by comparison with stored information such as an image of a device known to be correctly manufactured (par. [0006]-[0007]). The images may then be used to perform defect detection on the object being examined. Defects may be classified as critical or non-critical, or sorted by type (par. [0261]). The object may be blank incoming material before processing begins, or a partly or fully manufactured integrated circuit or portion thereof, a 2.5D IC or 3D 
As to claim 16, Adler further discloses wherein the component comprises a semiconductor package [integrated circuit packaging (component), including multi-chip packages (MCPs) with silicon interposers and through-silicon vias (TSVs) (par. [0002], [0007], [0046])].
As to claim 17, Adler further discloses wherein the subcomponent comprises a through-silicon via [integrated circuit packaging, including multi-chip packages (MCPs) with silicon interposers and through-silicon vias (TSVs) (subcomponent) (par. [0002], [0007], [0046])] or a solder joint [ the solder joints created in this process may be inspected using acoustic microscopy (par. [0022], [0305])]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9-10 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Yu-Jung et al., “Machine-Learning Approach in Detection and Classification for Defects in TSV-Based 3-D IC”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018 and Lu (US 2014/0270491).
As to claim 1, Huang discloses a method for classifying defects in multiple subcomponents of a component [Here, a novel nondestructive defect detection method using machine learning (ML) is proposed in order to detect void, short, and open defects (defect classes) in a (through-silicon via) (Subcomponent)  TSV-based 3-D ICs (component) (Abstract). We apply an ML technique to generate 
generating a synthetic training set of subcomponent images using a model of the subcomponent and one or more defect types [ X-ray computed tomography technology has been shown to be an effective nondestructive tool for the detection of microvoids (defects) within TSVs. The use of high-frequency scanning acoustic microscopy (SAM) for TSV void detection is used. In addition to gigahertz-SAM technique, other sound-based techniques are being investigated, such as laser-based acoustic analysis, where the signals obtained from isolated vias and dense arrays are compared with those from void-free TSVs (page 700, Left Column, lines 26-35). We apply an ML technique to generate models (training models), which allow for proper classification of void, short and open defects inside a TSV (page 700, Left Column, last two lines- Right Column , first line).  High-Frequency Structural Simulator (HFSS) model (synthetic training set) of void, short and open defects (defect type) inside TSV (subcomponent). The simulation results are obtained for a frequency range from 200 MHz to 20 GHz (high-frequency scanning images) (Page 701, Right Colum, lines 1-11) ; 
computing feature vectors from the subcomponent images in the synthetic training set
[Supervised learning is the ML task of inferring a function from supervised training data. The training data consist of a set of training examples. In supervised learning, each example is a pair consisting of an input object (number of features) and the desired output value (responses are often called “labels”). The features are vector features the data sample (page 703, paragraph III)] ; and 
training a defect classifier using the feature vectors and their corresponding defect types [Training data with responses are used in supervised learning algorithms to train the classifier (page 704, Left Column, last seven lines-Right Column, lines 1-7)].
Huang does not disclose transforming the feature vectors to obtain transformed feature vectors.

As to claim 2, Huang further discloses comprising: applying the trained defect classifier to defects detected in images of multiple subcomponents of the component [classifier is tested for various amounts of void, short, and open defects in TSV-based (subcomponents) 3-D-stacked ICs (component) (Abstract). X-ray computed tomography images of TSVs (page 700, Left Column, lines 26-35).

As to claim 6, Huang further discloses wherein the subcomponent comprises a through-silicon via (Abstract, Fig. 1).
As to claim 9, Lu further discloses wherein transforming the feature vectors comprises: 
standardizing the feature vectors [input feature vectors are normalized to a uniform length (par. [0042])]; and 
applying a transformation to transform the feature vectors to a set of transformed feature vectors [The range query is an operation that finds all vectors within a predetermined distance of a query vector. Range queries may be performed via algorithms that avoid examining all vectors (number of vectors is reduced i.e., transformed) par. [0021])].
As to claim 10, Huang further discloses wherein the defect classifier comprises a decision-tree based classifier [random forest classifier (decision-tree classifier) (Abstract Abstract; page 704, Left Column, last seven lines-Right Column, lines 1-7)].
Claim 23 is an apparatus analogous to method claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 23. Lu further discloses, at least one processor for executing computer-readable code; and memory for storing and accessing computer-readable code and data [at least a memory, and a processor (par. [0026] and Fig. 1)].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Yu-Jung et al., “Machine-Learning Approach in Detection and Classification for Defects in TSV-Based 3-D IC”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018 and Lu (US 2014/0270491) as applied to claim 2 above and further in view of PYKO et al. (US 20190236415).

PYKO discloses a method of classification of an object represented by input data comprising a plurality of components, the method performed by a processor capable of parallel processing and comprising obtaining a restructured tree corresponding to a decision tree (classifier) (par. [0005]). The restructured tree can be usable by a processor capable of parallel processing for performing the classifying of an object (par. [0030]. The restructure of the decision tree classifier in such a way so as to exclude the branching as much as possible thereby enabling parallel processing. The proposed restructure implementation can accelerate decision generation through parallelized (and also pipelined if so configured) computations. The present proposal is especially beneficial when using appropriate hardware infrastructure that is capable of parallel processing, Graphics Processing Unit (GPU)) (par. [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of PYKO to modify the combined method of Huang and Lu by classifying the defects in the multiple subcomponents in parallel as part of a manufacturing process in order to accelerate decision generation through parallelized computations (par. [0070]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Yu-Jung et al., “Machine-Learning Approach in Detection and Classification for Defects in TSV-Based 3-D IC”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018 and Lu (US 2014/0270491) as applied to claim 2 above and further in view of Adler (US 2014/0064445 A1).
As to claim 4, neither Huang nor Lu disclose, wherein the defects in the multiple subcomponents are classified in real-time as part of a manufacturing process.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Adler to modify the combined method of Huang and Lu by classifying the defects in the multiple subcomponents in real-time as part of a manufacturing process in order to allow significant yield improvement (par. [0054]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Yu-Jung et al., “Machine-Learning Approach in Detection and Classification for Defects in TSV-Based 3-D IC”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018 and Lu (US 2014/0270491) as applied to claim 1 above and further in view of Bakarian et al. (US 2003/0229865 A1).
As to claim 7, neither Huang nor Lu disclose, wherein said generating utilizes randomization of defect location and size.
Bakarian discloses method for eliminating false failures saved by redundant paths during critical area analysis of an integrated circuit layout is described. Monte Carlo simulation generates simulated (synthetic) defects for an integrated circuit layout (Abstract). Monte Carlo simulation generates in a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Bakarian to modify the combined method of Huang and Lu by utilizes randomization of defect location and size in order to quickly and efficiently eliminate false failures and consequently, performance of the critical area analysis does not unduly suffer (par. [0018]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huang, Yu-Jung et al., “Machine-Learning Approach in Detection and Classification for Defects in TSV-Based 3-D IC”, IEEE TRANSACTIONS ON COMPONENTS, PACKAGING AND MANUFACTURING TECHNOLOGY, VOL. 8, NO. 4, APRIL 2018 and Lu (US 2014/0270491) as applied to claim 1 above and further in view of Tohyama (US 2007/0114396 A1).
As to claim 8, neither Huang nor Lu disclose, wherein said generating further utilizes randomization of defect shape. 
Tohyama discloses An effective critical area value of each circuit element of a target product is obtained on the basis of an effective critical area value per unit area or per unit capacity of each circuit element previously calculated and the area or capacity of each circuit element of the target product. The yield of the target product is calculated by using the effective critical area value of each circuit element of the target product, a defect density to be obtained on a fabrication line for the target product and a given yield model (Abstract). The critical area analysis is performed by processing the actual layout data by using any of conventionally widely used Monte Carlo method and geometry (randomization of shape) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Tohyama to modify the combined method of Huang and Lu by utilizing randomization of defect shape in order to highly precisely predicting a yield attained at a desired stage of production before starting design of an actual product type of semiconductor devices by using the method (par. [0016]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SAMIR A AHMED/              Primary Examiner, Art Unit 2665